         Case 1:17-cr-00700-LAK Document 26 Filed 01/24/20 Page 1 of 1

                               Joseph P. Ferri, P.C.
                                 Attorney At Law
666 Old Country Road                                                    Ph: (516) 280-5620
Suite 605                                                               Fx: (516) 280-5621
Garden City, New York 11530                                 eMail: josephferri@fenilaw.com

                                        January 24, 2020

WaECF
Hon. Lewis A. Kaplan
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:    United States v. Arquilio Ortiz
                     Case No.: 1:17-cr-00700-LAK-1

Dear Judge Kaplan:

      I write to request permission for my client Arquilio Ortiz ("Ortiz")), to leave the
State of New York for nine days, from Friday, February 21,2020 until Saturday,
February 29, 2020 per condition "3" of the Standard Conditions of Supervision.

       On November 26,2019, this Court sentenced Ortiz to "time served" with three
years of supervised release, a $300 fine and restitution of $75,000. Ortiz has paid the
fine and established a payment plan through probation to repay the restitution. He is
otherwise in full compliance of his probation conditions as has been characterized as
"low-risk' by his probation officer Michelle Rodriguez.

       Ortiz's travel is to accompany his fiance to Port Canaveral, Florida where they
will board a Carnival cruise ship to Turks & Caicos. Ortiz's fiance, Margaret Suarez
("Suarez"), is the treasurer of the Erika Roman Foundation, a charitable organization
dedicated to breast cancer awareness. The Erika Roman Foundation is sponsoring this
fund-raising event on the cruise ship. Suarez, as the treasurer, has obligations to the
charitable foundation to organize, participate, and account for the various fundraising
activities while on the cruise.

      I have discussed this request with AUSA Cecilia Vogel, and Probation Officer
Michelle Rodriguez. Both have taken "no-position" on this request.

       I thank the Court for its consideration.

                                        Yours, etc.,

                                        ~ p, ';'twti, fk.
                                        JOSEPH P. FERRI, JR., ESQ.
                                        Attorney for Arquilio Ortiz
                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J Mollo Building
                                                      One Saint Andrew's Plaza
                                                      New York, New York I 0007




                                                      January 27, 2020

BY EMAIL
Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Arquilio Ortiz, No. 17 Cr. 700 (LAK)

Dear Judge Kaplan:

        On January 24, 2020, defendant Arquilio Ortiz, currently on supervised release,
submitted a letter to the Court requesting permission to travel on a Carnival cruise ship to the
Turks & Caicos from February 21 - 29, 2020. The Government takes no position as to this
request.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney


                                               By:
                                                      Alexandra N. Rothman
                                                      Cecilia E. Vogel
                                                      Sarah Mortazavi
                                                      Assistant United States Attorneys
                                                      (212) 637-2580/1084/2520
